Case 19-34054-sgj11 Doc 1758 Filed 01/15/21                      Entered 01/15/21 19:51:24            Page 1 of 4




Matthew A. Clemente (admitted pro hac vice)
Dennis M. Twomey (admitted pro hac vice)
Alyssa Russell (admitted pro hac vice)
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

Penny P. Reid
Paige Holden Montgomery
Juliana L. Hoffman
Sidley Austin LLP
2021 McKinney Avenue
Suite 2000
Dallas, Texas 74201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400



                         IN THE UNITED STATED BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                             )
    In re:                                                   )     Chapter 11
                                                             )
    HIGHLAND CAPITAL MANAGEMENT,                             )     Case No. 19-34054-sgj11
    L.P., 1                                                  )
             Debtor.                                         )
                                                             )
                                                             )     Docket Ref. Nos. 1632


    CERTIFICATE OF NO OBJECTION REGARDING THE THIRTEENTH MONTHLY
    APPLICATION OF SIDLEY AUSTIN LLP FOR ALLOWANCE OF COMPENSATION
          AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
           NOVEMBER 1, 2020 TO AND INCLUDING NOVEMBER 30, 2020
                           (NO ORDER REQUIRED)




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1758 Filed 01/15/21             Entered 01/15/21 19:51:24         Page 2 of 4




         The undersigned hereby certifies that, as of the date hereof, no answer, objection, or other

  responsive pleading has been received to the Thirteenth Monthly Application for Compensation

  and Reimbursement of Expenses of Sidley Austin LLP as Counsel to the Official Committee of

  Unsecured Creditors for the Period from November 1, 2020 through November 30, 2020 [Docket

  No. 1632] (the “Application”) filed on December 24, 2020. Objections to the Application were

  to be filed and served no later than January 14, 2021 at 5:00 p.m. prevailing Central Time.

         Accordingly, pursuant to the Order Establishing Procedures for Interim Compensation

  and Reimbursement of Expenses of Professionals [Docket No. 141] filed on December 4, 2019,

  Sidley Austin LLP is entitled to be paid (i) $401,659.92, which represents 80% of the fees

  ($502,074.90), and (ii) $3,643.80 which represents 100% of the expenses requested in the

  Application, for the period from November 1, 2020 through November 30, 2020, upon the filing

  of this Certification and without the need for entry of a Court order approving the Application.

                               [Remainder of Page Intentionally Left Blank]
Case 19-34054-sgj11 Doc 1758 Filed 01/15/21    Entered 01/15/21 19:51:24    Page 3 of 4




                                       SIDLEY AUSTIN LLP

                                       /s/ Juliana L. Hoffman
                                       Penny P. Reid
                                       Paige Holden Montgomery
                                       Juliana L. Hoffman
                                       2021 McKinney Avenue
                                       Suite 2000
                                       Dallas, Texas 74201
                                       Telephone: (214) 981-3300

                                       -and-

                                       Matthew A. Clemente (admitted pro hac vice)
                                       Dennis M. Twomey (admitted pro hac vice)
                                       Alyssa Russell (admitted pro hac vice)
                                       One South Dearborn Street
                                       Chicago, Illinois 60603
                                       Telephone: (312) 853-7000
                                       Facsimile: (312) 853-7036


                                       Counsel for the Official Committee
                                       of Unsecured Creditors
Case 19-34054-sgj11 Doc 1758 Filed 01/15/21               Entered 01/15/21 19:51:24    Page 4 of 4




                                     CERTIFICATE OF SERVICE


          I, Juliana L. Hoffman, hereby certify that on this 15th day of January 2021, a true and

  correct copy of the foregoing Certificate of No Objection Regarding the Thirteenth Monthly

  Application for Compensation and Reimbursement of Expenses of Sidley Austin LLP as Counsel

  to the Official Committee of Unsecured Creditors for the Period from November 1, 2020 through

  November 30, 2020, was sent via electronic mail via the Court’s ECF system to all parties

  authorized to receive electronic notice in this case.




                                                  /s/ Juliana L. Hoffman
                                                  Juliana L. Hoffman
                                                  SIDLEY AUSTIN LLP

                                                  Counsel for the Official Committee
                                                  of Unsecured Creditors
